Citation Nr: 0823485	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disability.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for anxiety with panic 
attacks.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left thumb fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Regional 
Office (RO) that denied service connection for a left wrist 
disability, depression, and anxiety with panic attacks.  By 
an August 2006 rating decision, the RO granted service 
connection for a left thumb disability and assigned a 10 
percent evaluation.  The veteran disagreed with the initial 
rating assigned. 

The Board acknowledges that the veteran also filed a claim 
for service connection for a left wrist disability as 
secondary to the service-connected left thumb disability in 
January 2007.  While the RO denied this claim in a June 2007 
rating decision, the claim for service connection for a left 
wrist condition was already on appeal.  Thus, the Board has 
jurisdiction over the claim for service connection for a left 
wrist disability on both a direct and secondary basis.  See 
Boggs v. Peake, 520 F.3d 1330, 1335 (Fed.Cir.2008) (a new 
theory of causation for the same disease or injury that was 
the subject of a previously denied claim cannot be the basis 
of a new claim).

The issue of service connection for a left wrist disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.




FINDINGS OF FACT

1.  There is no evidence of depression, anxiety, or panic 
attacks in service or for many years thereafter.

2.  The competent medical evidence of record demonstrates 
that the veteran's left thumb fracture is manifested by 
complaints of pain and functional impairment, with limitation 
of motion reflecting a gap of one centimeter between the 
thumb pad and the ring and little fingers.


CONCLUSION OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  Anxiety with panic attacks was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left thumb disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5228 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in January 2005 and May 2006 letters, issued 
prior to the decisions on appeal, the veteran was provided 
notice regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The veteran 
was advised about how disability evaluations and effective 
dates are assigned and the type of evidence which impacts 
those determinations in March and May 2006 letters.  

With respect to the claim for a higher initial rating for the 
left thumb fracture, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA outpatient 
treatment reports and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


1.  Service connection for depression and anxiety with panic 
attacks

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran essentially contends that his current anxiety 
with panic attacks and depression are the result of his 
military service.  Service treatment records reflect no 
findings of anxiety, panic attacks, or depression, or any 
treatment for a mental disorder.  The separation examination 
was absent of any findings of a psychiatric disability.

VA outpatient treatment reports from October 2004 to April 
2005 reflect that the veteran was treated at the mental 
health clinic, had a history of panic/anxiety attacks and was 
diagnosed with panic disorder without agoraphobia, by 
history.  He was given medication, including Effexor, 
Klonopin and Ambien.

A March 2005 private medical report reflects the veteran 
experienced severe anxiety, frequent and intense panic 
attacks and some depression.  The physician noted that the 
veteran felt that his current psychiatric problems were 
rooted in his service related experiences.  Medications, 
including Paxil and Klonopin, proved to be quite effective.  
The physician also reported that the veteran was followed by 
the VA for continued supportive psychotherapy and for 
psychotropic medications.  

After a review of the record, the Board concludes that 
entitlement to service connection for depression and anxiety 
with panic attacks is not warranted.  Although the veteran 
clearly has a current disability, there is no evidence of a 
psychiatric disability or treatment thereof in service and 
this disability did not manifest for many years thereafter.  
In fact, the veteran reported the disability began in 1996, 
and the earliest report of treatment for psychiatric symptoms 
was noted to be in 1998.  There is no medical evidence of a 
nexus between the veteran's military service and the current 
disability.  The private physician from the March 2005 report 
merely noted that the veteran believed his condition was 
related to service, but no opinion as to such was provided by 
the physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).

The Board acknowledges that the September 2007 and June 2008 
statements by the veteran's representative referenced 
development procedures for claims involving post traumatic 
stress disorder.  However, the veteran has not claimed 
service connection for post traumatic stress disorder, nor 
has such disorder been diagnosed or even suggested as a 
possible diagnosis.  Thus, such arguments are not relevant to 
the issues at hand.

In summary, in the absence of evidence of the claimed 
depression, anxiety and panic attacks in service or for 
approximately 28 years thereafter, and in the absence of 
evidence linking these disorders to service, the Board finds 
that the preponderance of the evidence is against a finding 
that the current psychiatric disability is related to the 
veteran's military service.

The Board notes that a VA examination has not been ordered on 
this issue; however, such is not required because "a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  As such is not shown in this case, a VA examination 
is not required.


2.  Initial evaluation in excess of 10 percent for a left 
thumb disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diagnostic Code 5228 provides that limitation of motion of a 
thumb with a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers with the thumb attempting to oppose 
the fingers warrants a 0 percent rating; limitation of motion 
of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers a 10 percent rating; 
and limitation of motion of the thumb with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers 
warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

The veteran contends that the initial evaluation of 10 
percent for his left thumb disability should be higher as it 
causes a lot of pain and interferes with his employment.  The 
record reflects that the veteran currently works as a hair 
dresser and is left handed.

VA outpatient treatment reports from October 2004 to April 
2005 reflect treatment for complaints of pain in the left 
thumb and left wrist.  The veteran complained of pain 
primarily at the base of his left thumb, aggravated by his 
occupation as a hairdresser.  He reported trying to use a 
splint for the left hand, however, it interfered with his 
employment, as his job required him to shampoo hair and use 
scissors.  X-rays of the left hand revealed mild degenerative 
changes at the base of the thumb.  In January 2005, the 
veteran reported that due to the pain he had to cut back on 
his work hours and the only thing he knew how to do was cut 
hair.  Also in January 2005, objective findings of the left 
hand reflect the thumb opposition was limited to between 
digits 4 and 5, thumb opposition was painful, and joints were 
visibly enlarged at the thumb metacarpophalangeal joint and 
the first carpal metacarpal joint.

In a February 2005 VA examination report, the veteran 
complained of intermittent discomfort more in the proximal 
thumb and carpel metacarpal region which is activity related 
and worsens by the end of the day.  He reported that this is 
due to his occupation as a hairdresser.  X-rays revealed 
degenerative changes in the carpal metacarpal region.

In a May 2006 VA examination, the veteran complained of on 
and off pain, aggravated with the use of his left hand.  He 
reported being left handed and performing most tasks with the 
left hand.  He reported worrying about the loss of time he 
could stand his work due to the pain in the thumb area.  He 
reported dropping scissors from the left hand and sometimes 
leaving work due to the pain.  The veteran reported being 
given a spica brace from the VA which he sometimes wore but 
could not wear during work as it impeded the function of the 
dexterity of the left hand.  Objective findings of the left 
thumb reflect swelling, bony protuberance and tenderness in 
the left thumb metacarpal joint and tenderness in the 
radiocarpal joint.  The veteran was able to oppose the tip of 
the thumb to the index and middle finger with some difficulty 
however, he could not oppose the thumb to the ring finger or 
little finger, reaching to 1 cm from the tip of these 
fingers.  The opposition movement was associated with effort 
and discomfort especially around the metacarpal carpel joint 
area.  Flexion in the distal interphalangeal and 
metacarpophalangeal joints showed mild weakness on manual 
muscle strength with the strength of 4 out of 5 and pain at 
the base of the thumb.  The veteran was diagnosed with 
degenerative joint disease of the first metacarpal carpal 
joint, some sclerosis of the radiocarpal joints and some 
tenderness in the radiocarpal joint area.  The examiner noted 
that after repetitive use of the left thumb the veteran was 
likely to develop more pain which will likely affect an 
additional loss of range of motion and left hand function to 
a moderate degree at least.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's left thumb disability is 
appropriately evaluated as 10 percent disabling.  The 
competent medical evidence of record reflects the veteran's 
range of motion is limited with the thumb attempting to 
oppose the ring finger and little finger, with a gap of 1 cm 
from the tip of these fingers.  The thumb was however able to 
oppose the tip of the thumb to the index and middle finger 
with some difficulty.  The evidence does not reflect 
limitation of motion of the thumb to greater than 2 cm, even 
considering his complaints of pain and weakness.

Thus, his disability does not more nearly approximate a 
rating in excess of 10 percent at any point during the course 
of the appeal. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left thumb 
fracture presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected left thumb fracture, in and 
of itself, interferes markedly with employment (i.e., beyond 
that contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  Although 
the evidence notes some interference with employment, the 
veteran is still employed, and the VA examiner noted only a 
moderate degree of functional impairment.  There is nothing 
in the record to distinguish his case from the cases of 
numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).




ORDER

Service connection for depression is denied.

Service connection for anxiety with panic attacks is denied.

An initial evaluation in excess of 10 percent for a left 
thumb disability is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a left wrist disability  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

The veteran alleges that the current left wrist disability is 
related to his service-connected left thumb disability.  
Service treatment records reflect that the veteran sustained 
a fracture of the left first metacarpal that was not 
articular and a short arm cast incorporating the entire thumb 
was applied.  No other fracture was identified and no wrist 
disability was reported upon separation.  

VA outpatient treatment reports from May 2002 and from 
October 2004 to April 2005 reflect the veteran was treated 
for complaints of pain in the left wrist and thumb.  X-rays 
of the left hand reflect a mild degenerative change at the 
base of the thumb.

In a February 2005 VA examination report, the veteran 
reported that in the past several years he experienced 
intermittent discomfort more in the proximal thumb and carpal 
metacarpal region that was activity related and worsened by 
the end of the day.  He reported a history of a fracture of 
the left wrist in service.  The veteran was diagnosed with 
status post left wrist fracture.  X-rays revealed evidence of 
carpal metacarpal degenerative arthritis.  The examiner noted 
that there was no specific restriction of the left wrist 
range of motion.  In addition, the examiner concluded that 
the degenerative changes noted in the carpal metacarpal 
region were more likely than not age-related findings and not 
the result of any left wrist fracture.  

In a May 2006 VA examination report, the veteran complained 
of pain with the use of his left hand.  The examiner reported 
in his diagnosis that the veteran had degenerative joint 
disease of the first metacarpal carpal joint and some 
sclerosis of the radiocarpal joints as well as some 
tenderness in the radiocarpal joint area, related to his 
thumb fracture.  

The veteran is already service connected for the fracture of 
the left metacarpal and the complaints related thereto.  
However, it appears the veteran is also claiming service 
connection for a separate wrist disability claimed as 
secondary to the left metacarpal bone fracture.  Therefore, 
the Board finds that a VA examination is necessary in order 
to determine the current nature of the left wrist disability 
and obtain an opinion as to whether any distinct left wrist 
disability is related to the service-connected left thumb 
disability.  38 C.F.R. §§ 3.310,  3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 
20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and extent of any current left wrist 
disability, and to provide an opinion as to 
it possible relationship to his service 
connected condition.  All necessary tests 
should be performed.  The examination report 
should include a detailed account of all 
symptomatology found to be present.  The 
claims folder must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  A rationale for any opinion 
expressed should be set forth.  

Following review of the claims file and 
examination of the veteran, the examiner 
should indicate whether the veteran suffers 
from a left wrist condition which is separate 
and distinct from the complaints related to 
the left metacarpal fracture.  If so, the 
examiner should indicate whether such left 
wrist disorder is more likely, less likely, 
or at least as likely as not caused by or 
aggravated (permanently worsened beyond 
normal progression) by the service-connected 
left thumb fracture.  If aggravation is 
shown, the examiner should determine what 
degree of impairment is attributable to 
aggravation, if possible.

2.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


